Per Curiam.
{¶ 1} On October 18, 2001, respondent, John B. Webster, last known address in Coventry, Rhode Island, Attorney Registration No. 0033158, was disbarred from the practice of law in Rhode Island. On November 18, 2002, relator, Disciplinary Counsel, filed in this court a certified copy of the order of disbarment. The cause is now before us pursuant to the reciprocal discipline provisions of Gov.Bar R. VdlXF).1
*93{¶ 2} When an attorney has been professionally disciplined in another state, Gov.Bar R. V(ll)(F)(4)(a)(ii) requires us to impose identical or comparable disciplinary measures unless a substantially different sanction is warranted in Ohio. Disciplinary Counsel v. Meenen (2000), 88 Ohio St.3d 268, 725 N.E.2d 626. In Rhode Island, attorneys may petition for reinstatement five years from the effective date of the disbarment. R.I. S.Ct.Rules, Art. Ill, Rule 16(b). However, an attorney disbarred in Ohio is forever prohibited from practicing law. Thus, we consider an indefinite suspension that runs concurrently with the period of disbarment in Rhode Island the most comparable Ohio sanction available.
{¶ 3} Accordingly, respondent is hereby indefinitely suspended from the practice of law in Ohio. This suspension shall run concurrently with the period of disbarment imposed by the Supreme Court of Rhode Island, and is to last at least until respondent is reinstated in Rhode Island. Any application for reinstatement in Ohio shall be subject to the procedures and requirements of Gov.Bar R. V(10). Costs are taxed to respondent.
Judgment accordingly.
Resnick, F.E. Sweeney, Cook, Lundberg Stratton and O’Connor, JJ., concur.
Moyer, C.J., and Pfeifer, J., dissent.

. We previously suspended respondent from the practice of law in Ohio on November 28, 2001, pursuant to Gov.Bar R. V(5) (interim suspension for attorney’s conviction of a felony). In re *93Webster (2001), 93 Ohio St.3d 1491, 758 N.E.2d 1143. On November 8, 2002, we cited respondent for contempt because he failed to file an affidavit of compliance as ordered. In re Webster, 97 Ohio St.3d 1435, 2002-Ohio-6055, 778 N.E.2d 47.